Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings of 8/25/2022 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATLAS (ATLAS et al US 2013/0286846) in view of ZHANG et al (WO 2014/079006, translation used for citation purposes)
Regarding claim 1, 11, 12,  ATLAS (ATLAS et al US 2013/0286846) discloses 
communication method implemented by a first router of an autonomous system using an interior gateway protocol (ATLAS: ¶4, ¶30, IGP is used by the routers of the autonomous system of Fig. 1), said communication method comprising: 
determining at least one flow control parameter for sending messages of the network to the first router, said at least one flow control parameter being determined based on a capacity of the first router to process said messages of the interior gateway protocol (ATLAS: ¶31-32, ¶34, ¶37, ¶92, the maximum available bandwidth at the router (10B, for example) is determined by the router 10B and advertised towards the router 10A (second router); this advertised available bandwidth is used by router 10A to control sending messages of the IGP); and 
announcing, in a message of the interior gateway protocol, said at least one flow control parameter to at least a second router of the autonomous system, which is a neighbor of the first router (ATLAS: ¶31-32, ¶34, ¶37, ¶92m  Fig. 5 and Fig. 7, the maximum available bandwidth at the router (10B, for example) is determined by the router 10B and advertised towards the router 10A (second router)).
ATLAS remains silent regarding the flow that is controlled is an interior gateway protocol packet flow. 
However, ZHANG et al (WO 2014/079006, citations used from translation provided) discloses the flow that is controlled is an interior gateway protocol packet flow (ZHANG: Page 2, Fig. 3, Page 12, 14, the packet flow is of the LSA packets which is controlled based on the parameters).
A person of ordinary skill in the art working with the invention of ATLAS would have been motivated to use the teachings of ZHANG as it provides adaptive adjustment of the flow threshold of the OSPF messages based on the topology variety of the OSPF network, and the problems of neighbor invalidation, protocol vibration or network bandwidth waste in the OSPF network due to topology variety are avoided effectively (Abstract)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ATLAS with teachings of ZHANG in order to improve adaptability.


Regarding claim 2, ATLAS modified by ZHANG discloses a communication method according to claim 1 wherein said at least one control parameter comprises: a parameter representative of a maximum rate of sending messages of the interior gateway protocol to the first router; and/or a parameter representative of a size of a memory of the first router intended to temporarily store messages of the interior gateway protocol that are received by the first router; and/or a parameter representative of a maximum time of processing, by the first router, all the messages of the interior gateway protocol or a category of messages of the interior gateway protocol that are previously received by the first router and stored in a memory of the first router (ATLAS: ¶33, ¶92, the parameter is representative of the maximum available bandwidth which is a rate in MB/s; ¶38, ¶48, the maximum sending rate is determined and announced in terms of maximum capacity;  ZHANG: Page 2, Fig. 3, Page 12, the packet flow is of the LSA packets which is controlled based on the parameters ).

Regarding claim 3, ATLAS modified by ZHANG discloses a communication method according to claim 2, wherein said parameter representative of a maximum sending rate is determined from a number of routers which are neighbors of the first router in the autonomous system and from a capacity to process of the first router of the messages of the interior gateway protocol received by the first router and sent by these neighbor routers. (ATLAS: ¶33, ¶92, the parameter is representative of the maximum available bandwidth which is a rate in MB/s; ¶38, ¶48, the maximum sending rate is determined and announced in terms of maximum capacity of each of the neighboring routers and the link associated with them; ¶37, ¶33-34, ¶67, Fig. 5, router 10B/82B determines a parameter based on the bandwidth (rate) availability on the links between itself and neighboring routers; this parameter is based on the neighboring routers advertisements i.e. when there one or more of neighbors; ZHANG: Page 2, Fig. 3, Page 12, the packet flow is of the LSA packets which is controlled based on the parameters).
Regarding claim 4, ATLAS modified by ZHANG discloses communication method, wherein during the determining, at least one of said at least one flow control parameter is determined further based on at least one element among: 
a capacity to send messages of the interior gateway protocol, required for the second router given its role in the autonomous system; 
a position of the first router and/or of the second router in a topology of the autonomous system; 
a rate of a packet switching interface of the first router or of a number of packet switching interfaces per processor of the first router; 
a filtering capacity to protect against a denial-of-service attack of the first router (ATLAS: ¶67, Fig. 5, router 82B determines the parameter based on its position in the topology).

Regarding claim 5, ATLAS modified by ZHANG discloses communication method according to claim 1, wherein during the determining step, at least one of said at least one flow said control parameter is determined further based on at least one element among: a state of stability of the interior gateway protocol and/or of the autonomous system; and/or a loading state of the first router; and/or a flow control parameter for messages of the interior gateway protocol announced by at least one router of the autonomous system which is a neighbor of the first router or known to the first router for said at least one router (ATLAS: ¶88, ¶91, stability/loading condition of the network is determined as a metric and this is made part of the advertised condition/metric).

Regarding claim 6, ATLAS modified by ZHANG discloses communication method according to claim 1, wherein announcing, the message of the interior gateway protocol announcing said at least one flow control parameter is a message of notification of a presence of the first router sent to its neighbor routers in the autonomous system and/or of checking of a state of these neighbor routers (ATLAS: ¶33, the advertisement packets are at least implicitly a notification of presence).

Regarding claim 7, ATLAS modified by ZHANG discloses communication method according to any one of claims 1, wherein the interior gateway protocol is a link state interior gateway protocol (ATLAS: ¶30 IGP is a link state protocol).

Regarding claim 8, ATLAS modified by ZHANG discloses communication method according to claim 7, wherein said at least one flow control parameter for sending messages of the interior gateway protocol to the first router is a flow control parameter for sending topological database synchronization messages (ATLAS: ¶30 IGP is a link state protocol).

Regarding claim 9 and 13,  ATLAS (ATLAS et al US 2013/0286846) discloses 
communication method implemented by a first router of an autonomous system using an interior gateway protocol (ATLAS: ¶4, ¶30, IGP is used by the routers of the autonomous system of Fig. 1), said communication method comprising: 
receive a message of the interior gateway protocol coming from another router of the autonomous system, called a first router, which is a neighbor of the second router, said message announcing at least one flow control parameter for sending messages of the network to the first router, said at least one flow control parameter having been determined by the first router based on a capacity of this first router to process said messages of the interior gateway protocol (ATLAS: ¶31-32, ¶34, ¶37, the maximum available bandwidth at the router (10B, for example) is determined by the router 10B and advertised towards the router 10A (second router); this advertised available bandwidth is used by router 10A to control sending messages of the IGP; that is the message of advertisement is received at a router from another router ( the “first router”)); and 
determine conditions for sending at least one message of the interior gateway protocol to the first router that are adapted to said at least one flow control parameter announced by the first router (ATLAS: ¶31-32, ¶34, ¶37, the maximum available bandwidth at the router (10B, for example) is determined by the router 10B and advertised towards the router 10A (second router)); send said at least one message of the interior gateway protocol to said first router by applying said sending conditions (ATLAS: ¶31-32, ¶34, ¶37, Fig. 5 and Fig. 7, this advertised available bandwidth is used by router 10A to control sending messages of the IGP to the first router)
ATLAS remains silent regarding the flow that is controlled is an interior gateway protocol flow. 
However, ZHANG et al (WO 2014/079006, citations used from translation provided) discloses the flow that is controlled is an interior gateway protocol flow (ZHANG: Page 2, Fig. 3, Page 12, the packet flow is of the LSA packets which is controlled based on the parameters).
A person of ordinary skill in the art working with the invention of ATLAS would have been motivated to use the teachings of ZHANG as it provides adaptive adjustment of the flow threshold of the OSPF messages based on the topology variety of the OSPF network, and the problems of neighbor invalidation, protocol vibration or network bandwidth waste in the OSPF network due to topology variety are avoided effectively (Abstract)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ATLAS with teachings of ZHANG in order to improve adaptability.



Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    724
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    798
    media_image2.png
    Greyscale

”
Examiner respectfully disagrees with the above arguments. Applicants take a first position that ATLAS does not disclose “first router” determining “its own capacity” to process “messages” exchanged between the routers. Examiner respectfully submits that ¶34 of ATLAS states:

[0034] Routers 10 measure the amount of bandwidth in use to transport IP and LDP packets over outbound links and compute currently available bandwidth as a difference between the link capacity and the sum of reserved bandwidth and measured IP/LDP packet bandwidth. Routers 10 exchange computed available bandwidth information for their respective outbound links as link attributes in extended link-state advertisements of a link-state interior gateway protocol and store received link attributes to a respective Traffic Engineering Database (TED) that is distinct from the generalized routing information base (including, e.g., the IGP link-state database).
From above, it is taught that routers measure the amount of bandwidth used and available based on the link capacity as the outgoing capacity of the router. The available bandwidth (capacity) is determined by the router itself and it is shared with another router i.e. router 10B (equivalent to second router). Also, this bandwidth is for the packets transported between routers. 
ATLAS remains silent regarding the packets of the flow that is being controlled by the flow control process of ATLAS are interior gateway protocol messages. 
However, this is taught by ZHANG as explained in the rejection. Examiner submits that ZHANG discloses on Pages 12 and 14 that an OSPF device’s capability of processing LSA packets (equivalent to the IGP messages) is limited and therefore a flow control of LSA packet flow is performed.
A person of ordinary skill in the art working with the invention of ATLAS would have been motivated to use the teachings of ZHANG as it provides adaptive adjustment of the flow threshold of the OSPF messages based on the topology variety of the OSPF network, and the problems of neighbor invalidation, protocol vibration or network bandwidth waste in the OSPF network due to topology variety are avoided effectively (Abstract)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ATLAS with teachings of ZHANG in order to improve adaptability.
Applicants argue that “the messages transporting routing information” is not taught by the ATLAS reference. Examiner submits that, firstly, this limitation is not present in the argued claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, ZHANG reference is relied upon to teach the IGP messages in the flow being controlled by the flow control. 

Applicants argue,
“
    PNG
    media_image3.png
    164
    797
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    137
    802
    media_image4.png
    Greyscale
”
Applicants continue to argue the ZHANG does not disclose announcing in a message of the IGP protocol, a flow control parameter to at least a second router. However, as explained above, Examiner respectfully submits that this announcement is taught by the ATLAS reference and ZHANG is relied upon to teach the flow control being implemented on the IGP messages instead of data packets. 

Applicants argue,
“
    PNG
    media_image5.png
    256
    813
    media_image5.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. ATLAS and ZHANG both are analogous prior arts and modifying ATLAS’s flow control process for control flow of control/IGP packets instead of data packets would be obvious to a person of ordinary skill in the art due to the “teaching, suggestion, or motivation in the prior art” which is indicated by citations in the rejections above. For example,  ZHANG provides adaptive adjustment of the flow threshold of the OSPF messages based on the topology variety of the OSPF network, and the problems of neighbor invalidation, protocol vibration or network bandwidth waste in the OSPF network due to topology variety are avoided effectively (Abstract of ZHANG). These and other motivations apparent to a person of ordinary skill in the art that modifying ATLAS with teachings of ZHANG is obvious to achieve the benefits of the ZHANG’s technique of flow control of the IGP packets. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461